Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Douglas Smith appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) motion for sentence reduction based on Amendment 782 to the U.S. Sentencing Guidelines Manual (2014). We review a district court’s decision under § 3582(c)(2) for abuse of discretion, but conduct de novo review of the court’s determination “as to the scope of its legal authority.” United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013). We find no error in the district court’s conclusion that Amendment 782 did not further reduce the Guidelines range applicable to Smith’s narcotics conviction. Accordingly, we affirm the district court’s order. See United States v. Smith, No. 7:04-cr-00072-SGW-9 (W.D. Va. Jan. 4, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED